DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/13/21 and 3/7/22 was filed in a timely manner.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10, 13 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Mahjour et al (US 2017/0231993 A1 hereafter Mahjour)
Mahjour teaches a compressed tablet for oral administration comprising and intragranular components comprising a potassium salt of raltegravir present at about 70% [0109]; an inert superdisintegrant such as sodium croscarmellose, crospovidone or sodium starch glycolate, about 7%, a binder such as hypromellose about 4.7%; extragranular component comprising another superdisintegrant like croscarmellose about 9.0% and a lubricant like magnesium stearate at 1.5%  [0032-0033, 0109].  The raltegravir can be resent in 600 mg, 300 mg unit doses [0169-0170].  These disclosures render the claims anticipated. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Mahjour et al (US 2017/0231993 A1 hereafter Mahjour).
As discussed above, Mahjour discloses a compressed tablet comprising raltegravir in a formulation that comprises intragranular and extragranular components.  The reference discloses that the concentration of the drug can be up to 600 mg, but also twice a day making it up to 1200 mg [0183].  The general conditions of the claims have been met by discloses the same ingredients, combined in the same way and for the same purpose of providing a compressed tablet for treating HIV infections.  The same binders, lubricants and superdisintegrant are combined in the same manner.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454 105 USPQ 233, 235 (CCPA 1955).  
With these aspects in mind it would have been obvious to optimize the concentrations and ranges in order to produce a stable, drug useful in treating HIV infections and associated side effects.  One of ordinary skill in the art would have been motivated to optimize the formulation through routine experimentation with an expected result of a stable compressed tablet formulation.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koo et al (WO 2009/002823) discloses a tablet formulation comprising granules of raltegravir, a binder, lubricant and an intragranular and extragranular component.
                                                                  Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618